ACCEPTED
                                                                                                                                                                                 03-14-00713-CV
                                                                                                                                                                                         7303800
                                                                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                                                                 AUSTIN, TEXAS
                                                                                                                                                                            10/9/2015 9:33:19 AM
                                                                                                                                                                               JEFFREY D. KYLE
                                                                                                                                                                                          CLERK




                                                                                                                                           FILED IN
                                                                                                                                    3rd COURT OF APPEALS
                                                                                                                                        AUSTIN, TEXAS
JOSEPH D. HUGHES                                                                                                                    10/9/2015 9:33:19 AM(512) 936-1729
ASSISTANT SOLICITOR GENERAL                                                                                                    JODY.HUGHES@TEXASATTORNEYGENERAL.GOV
                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                            Clerk
                                                                         October 9, 2015

       VIA ELECTRONIC FILING

       The Honorable Jeffrey D. Kyle, Clerk
       T HIRD C OURT OF A PPEALS
       P.O. Box 12547
       Austin, Texas 78711-2547

                Re:          Cause No. 03-14-00713-CV; Glenn Hegar, Comptroller of Public Accounts of
                             the State of Texas, and Ken Paxton, Attorney General of the State of Texas v.
                             CGG Veritas Services (U.S.), Inc.

       Dear Mr. Kyle:

              The above-referenced case is scheduled for oral argument on November 18,
       2015 at 9:00 A.M. before Chief Justice Rose and Justices Pemberton and Field.
       Please accept this letter as written confirmation that I will be presenting argument on
       behalf of Appellants Glenn Hegar and Ken Paxton.

                Please let me know if you need any further information.

                                                                                  Sincerely,


                                                                                  /s/ Joseph D. Hughes
                                                                                  Joseph D. Hughes
                                                                                  Assistant Solicitor General

       JDH/sr

       cc:      James F. Martens (via File&ServeXpress)
                Dannielle V. Ahlrich (via File&ServeXpress)
                Amanda G. Taylor (via File&ServeXpress)
                Lacy L. Leonard (via File&ServeXpress)
                P os t O f f i c e B ox 1 2 5 4 8 , Au s t i n , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa s a t t or n eygen er a l. gov